Citation Nr: 1505201	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-33 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  The Veteran requested a Board videoconference hearing in his December 2012 substantive appeal; such hearing was scheduled in April 2014.  However, the Veteran failed to appear, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in combat, and the evidence establishes he has tinnitus that is reasonably shown to be related to acoustic trauma in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the duties to notify and assist is required.

Legal Criteria, Factual Background, and Analysis

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For a veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The evidentiary standard of 38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims tinnitus is related to noise exposure during service.  He is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370 (2002).  A current disability is therefore established.  The remaining question is whether the current tinnitus is related to his service.  

The Veteran's service personnel records show he served in Vietnam and received the Combat Infantryman Badge; it may reasonably be conceded that he was exposed to hazardous noise levels in service.  His service treatment records (STRs) are silent for complaints, treatment, or diagnosis of tinnitus.

A private May 2009 audiological examination report indicates the Veteran had been experiencing tinnitus for "five years or more." 

During a May 2010 VA examination, the Veteran reported he had experienced tinnitus since he served in Vietnam.  The VA examiner opined the tinnitus was not likely caused by or a result of military noise exposure, reasoning that the Veteran's STRs did not show he reported tinnitus during service and that his hearing was normal on separation examination.  

The record establishes that the Veteran engaged in combat and is entitled to the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  His exposure to combat related acoustic trauma in service is therefore conceded.  Although the May 2009 record notes the Veteran experienced tinnitus to "five years or more," the VA examination included his report that it began during service.  The May 2009 record does not say when tinnitus began and cannot be interpreted as saying it began just five years prior.  There is no reason to question the veracity of his account of experiencing tinnitus from when he served in Vietnam, and the Board finds his assertion credible.  Considering the reduced evidentiary standard and the Veteran's competent and credible account of experiencing tinnitus since service, the Board finds that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Additional development is necessary before a decision may be rendered regarding the issue of service connection for bilateral hearing loss.  The Veteran underwent a VA audiological examination in May 2010 which included a diagnosis bilateral sensorineural hearing loss.  The examiner opined the Veteran's hearing loss was not related to service because his STRs did not show he complained of hearing loss during service and his hearing was within normal limits on his separation examination.  That opinion is inadequate because service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The May 2010 opinion it did not address the possibility of delayed onset hearing loss.  The May 2009 private evaluation report indicates the Veteran reported experiencing hearing loss since Vietnam, but the physician did not offer an etiology opinion.  As such, a new VA examination is needed.

In a June 2010 statement, the Veteran indicated he had been receiving treatment at the VA medical center in Ann Arbor, Michigan, since 2009.  Such records are not associated with the Veteran's claims folder.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.

A December 2010 VA PTSD examination report indicates the Veteran reported receiving Social Security Administration (SSA) benefits, but did not specify whether those benefits were for disability or retirement.  On a March 2011 claim for Individual Unemployability, the Veteran indicated that he did not anticipate receiving disability retirement benefits.  Thus, the nature of the Veteran's SSA benefits should be clarified.  If those benefits are for disability, medical records considered in connection with an SSA determination should be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from Ann Arbor Healthcare System from 2009 to the present.  

2. Contact the Veteran to determine whether he is receiving SSA disability or retirement benefits.  If the benefits are for disability, obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based, to include the underlying medical records.  .

3.  After completion of the foregoing, schedule Veteran for a VA audiological evaluation to determine the nature, extent and etiology of his bilateral hearing loss.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is related to service, to include his conceded exposure to combat related acoustic trauma?  It is requested that the rationale for this opinion include some discussion regarding whether Veteran experienced delayed onset hearing loss.

Detailed reasons for all opinions should be provided.

4.  After undertaking any other development deemed appropriate, the AOJ should then review the entire record and readjudicate the issue of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


